Title: To George Washington from Major General Robert Howe, 22 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 22d May 1780

It is impossible to express to your Excellency the Difficulties I have met with to supply this Army with Provision, or the Anxiety of my Mind consequent thereto—the Recollection of it is as painful to myself as the Recital would be to you. The inclos’d Copies of Letters & Proceedings

will give you Information ⟨on⟩ the Methods I have been compel’d to adopt—extraordinary perhaps in their Nature, but warranted by Necessity, & upon the Success of which the Maintenance of this important Post absolutely depends. Previous to taking this Step every other Means possible had been tried, & we were ⟨r⟩educed to the last Barrel of Provision, exclusive of that in the Redoubts which we are now compel’d (yet ought not but in a Case of Investiture ever) to break in upon. This Scarcity owes its Rise to no Want of Exertion or Providence in me, for my unwearied & unabating Efforts have been used from the first Moment of my Command down to this Time, & that in such a Variety of Modes as would be tedious to relate—Among these However Governors & States have been written to for their Assistance repeated circular Letters have been sent to Magistrates requesting their every legal And personal Aid & Exertions—Private Characters of Influence have been applied to, to give Energy to the Efforts of our Commissaries & Quarter Masters—Reiterated Orders & Letters have been transmitted to the Executive Staff Departments, & Officers of Distinction sent out that Personal Application might give Force to literary ones—My own Money & Credit, & the Credit & Money of my private Friends have been advanc’d & pledged to the utmost, & to those Measures it is owing that we are now together. These Resources however being exhausted, nothing was left us but the Measures fallen upon, which having Equity for their Basis, & resulting from Necessity will I flatter myself justify their Adoption.
That I did not write to you Sir previous to my taking these Steps was owing to some Expectations I had of Supplies which might have rendered them unnecessary, & in which my Dissapointment was as sudden as unexpected—The Mode indeed was the Result of those Dissapointments, & Necessity compel’d the Execution of it in the Instant it occured to us, for not one Moment was to be lost—If however it should be disagreeable to your Excellency as Col. Hay set out but the Day before yesterday & was to fall upon the Plan only as a dernier Resort, your Disapprobation transmitted by Express will stop its Progress before any extensive Operation of it takes Place—but it is my Duty to add that if this Method is not pursued some other which will be instantaneously effectual ought ⟨to⟩ be fallen upon.
Next to the Approbation of my own Heart, that of Congress & your Excellency is my strongest Aspiration—the first in the present Case I have, should the two latter upon this or any other Occasion fall ⟨to⟩ my Share my Happiness will be complete. I have the Honor to be Dear Sir with the greatest Respect & Regard your Excellency’s most obedient Servant

Robert How⟨e⟩

 